Texas State Board of Health
AImtIn,Qixall

Atteation:Mr. lr.A. Dad81

Derr'Slr:                            OpinionHo. O-2805
                                     Be‘ The expirationdate of the
                                         terms of membars of the State
                                         Bmrd of Health.

        Ik have reoeiwd your requertto+hisdepartmentfor our opinionoa
the proporitioarstated in your letter,from nhioh we quote:

wl May 20, lQS9, I mmd your Deparhmat M to the terma of offloeof tie
am~&~ra of the 8tate Board of Ebakthaad was advimdthat 'Itwould be --irm
porriblofor uI to rmml.$t .dthout hpordngwhoa the reopootiw wmlrsrm
wro appoitiod.’

"8oaatoBLll I& 47, kgialatura lQS1, Kiowa aa Chapter 42, Qeaanl mad Speo-
ial Imw, ortablirhodthe 8tate Boardof Health oompomodof mix m~bera to bo
lppoiatodbgtho Oowmor.    Thir,Ml1 wx approwd aad lmoao offoatiw Juao
9, 1927.

"An m~en&nontto this bill,mm pnrod ia 19Sl (H. 8. 455, Chapter 266) hrB
providedthat 'Thotenu of offloo of tho 81~ pnreat men&err of the Board
#hall not be lffootodv tMm CO&'

"(1) 'Whoadoea the term of offio;ofthir Board temiaate?

%JUSO Hll 465 r&erred to aa an onm~dmerbto the 1927 lar, added three
aelfmembera to the Road. This dllmr  approved%y 29, 1951 and boomno
effeatiw kQpt Bl,ofthat year.

"(2) Pleaoo adviaoinowhea the terma of offioe of the three additloaalrams
lurg of the Board appointedunder the provirion8of He Be 465 terminate?

"(6) Does the term of off300 of a member of the Etato Board of Health ter-
r&mate six yearn from the date Iheathe Ml1 olsatingthat offloe beoem
effectiw, or six years from the date ah- the appoiatmmtrs made, or six
years frcm the date when his oath of offioewas filed?"

         Article 4416-a,Vernor'lrRevised Civil Statutes,moating tti State
Board of Healthand prwidiagfqrtb*        iafmsltof its msmters,was puaed
                                      T , First
ly the Aots of the 49th Legislature,192         Called Session,Page 131,
Chapter42, whioh pYVide6 labllmf8:
                                                                              ----   .




Dr.   W. A.   Davis,   page   2 (b.2605)




"Sea. 2. Canpositionof the State Board of Realth,Appointment,Term of
Offioes The State Board of fIealthshall consistof six members,&0 shall
%a =ap@l.itiby=+JlfL%tvvmnz, ++a&,wn#x?? J-q+Jlfa   .%ful&a Q!L WhcL*a-
have the followingqualifications:All members shallbe legallyqualified
praotioingphysicians,who shall have had not loss than five years' exper-
ience ia the actualpraotioeof medioiaewithin the State of Texas, of good
professionalstanding,and graduatesof reoogniaedmedical oolloges. Of
the six membersofthe Board first appointedunder the provisionsof this
dot, two shall serve for a period of two years,two for a period of four
years, and two for a period of six years, or until their suooessorsshall
be appointedaad shall have qualified,unless soonerremovedfor oause.
 Immediatelyafter this Aat becomeseffective,the Governorshall appoint
six membersto oonstitutr,  the new State Board of Health ore&tedby this Act,
Pnd, in the act of appoiatmemt,shall designatethe respeotiveterms of the
members first appointed. The terms of officeof the members of the State
 Board of Health shall be six years, after the terms of the members first
appointedshall haw expired. The Etato HealthOffioorshall be a member
ex-offioioand ahall lot ae Chainnam of the State BDvd of Health,but
shall not haw the right to vote a8 a member of suoh Board except in oases
of a tie vote; provided,that in no event shall he be entitledto vote in
the matter of seleotingthe State Realth Officer."

          It will be noticed that the statuteprovidesfor the appointmentof
six membersto the Board, providesfor the length of theirrespectiveterms
of offioe,but does not speoipYthe date upon mhioh thee terms of offioe
shall begin or terminate. The An+ referredto abow was approwd @the
Legislatureraudbecame effeotiw on June 9, 1927. The sessionof the Legis-
lature passingthe Aot adjournedon June 7, 1927.

          %der the authorityof the above Aot, GovernorDan Moody on June
15, 1927, appointedsix parsonsto the six respeotiw offioes,their names
and terms as shown by the reoordsin the offioe of the~seoretary         of State,
beingas followsr Dr. W. A. Ring, for a two-yearterms Dr. J. Y. Frazier,
for a twqear termt Dr. E. IL Kright, for a four-yearterm; Dr. C. Id.Rosser,
for a four-yearterm;Dr. Joe Gilbert,for a six-yearterm;and Dr. A. Ar.
Ross for a six-yearterm. Baoh of the named appointees,and his repseotiw
term of offioe,aas duly confirmedand approwd by the Senateof the 41st
Legislature,RegularSession,1929. See Senate Jouural,page 91.
              e
          It has long beer the adtioo of this offioo that whore the Legisla-
tura fixes the leagthof a term of offioe,but does not prescribethe date
for the beginningor the ending of the term, the beginningof the term dates
from the date of the first appointment. Report md Opinionsof the Attorney
General,1914-16,hgo 736; Report and Opinions      of the Attormag General,       1924-
26, Page 344; Reporb and Opinions of the Attorney   General,   1930-32,    Pages
364 and 370; Report and Opinionsof the AttorneyGeneral,1932-34,Pages 324,
364, 368, 370, 506; Roy&on V. Griffin,42 Tex. 566; 22 R.C. L. 550.

          Applyingthe abow rulo to the first six appointees,named above,
or each of their reepaotiw lawful suooossors,you are advisedin answerto
your first questionas follower
Dr. W. A. Davis,page 3 (O-2606)



          A* The terms of Drs. Ha. mag and J. I[.Prasior,respectively,
began oa June 16, ~1927and ended two years thereafter,on June 15, 1929.
Sinoe the law providesfor a six-yeartermtheraftor,the next six-year
term of offioe for each of them, or for their respeotivelawful successors,
if any, expiredJuno 15, 1936. The next six-yearterm of office for oaoh
of than, or their respectivelawful mooermors, if any, will terminate
June 16, 1941.

          B. The texms of Drs. E. IYI.bight and C. M. Rosser,respectively,
began on June 15, 1927 and ended four years thereafter,on Juno 15, 1931.
Siaoe the law providesfor a six-yearterm thereafter,the next six-yeartens
of officefor eaoh of them or their respectivelawful suooessors,if any,
expiredJune 15, 1937. The next six-yearterm for each of them, or their
respectivelawful suooo8sors,if any, will expire on Juno 16, 1943.

          C. The tonus of Drs. Joe Gilbertand A. A. Ross, respectively,
began on June 15, 1927 and ended six years thereafter,June 16, 1933.
8io00 the law providesfor a six year tenstherepftor,the next six-year
term of officefor each of them or their respootiw lawful suocessom, if
any, terminatedon June 15, 1939. The next six-yeartsmn for each of them
or their respectivelawful successorswillexpire on Juae 15, 1945.

         The 42nd Legislature,1931, Chapter266, Page 445, mended Arti-
ale 4415-a of Vernon'sRevised Civil Statutes,to read as follows:

"The State Board of Health shallooasist of nine (9) members who shall be
appointedby the Governorand confirmedby the Senate,and w o shall have
the follmzingqualifications:Six (6) of the members shallbe legallyqual-
ified praotioingphysicians,who shall have had not less than five (5)
years* experiencein the aotual praotiooof medioiaewithin the State of
Texas, of good professionalstanding,and graduatesof reoognieedmedical
oul,egessof the six (6) members of the Board first appointedunder the
provisionsof this A&, 'cso(2) shall serve for a    ric" of two (2) years,
two (2) for a periodof four (4) years, and two (2$ for a period of six (6)
years, or until their successorsshall be appointedand shall have qualified,
unless sooner removedfor aause. Upon the passageof this Aot, the Govern-
or shall appointthree (3) membsrs of the Board in additiontothe six (8)
membersnow oonstitutlngthe State Board of Health;one (1) such new member
shallbe a Doctor of Deatistrv.of reputableoharaoter.licensedunder the
laws of this State to practice-hisprofession, and who-has had at least five
(5) years' praotioalexperiencein the aotual praoticeof Dentistryin this
State? one (1) suoh members shallbe a Pharmacist,of reputablecharacter,
licensedunder the laws of this State to praotioehis profession,and who
has had at least five (5) years* praotioalexperiencein the actualpractice
of Pharmacyin this State3 and one (1) suoh member shall be a graduateof
some reputable sngineeringschoolupon w?om such sohoolhas conferredtie
de ree of Civil Eagineeriag,andwho, since graduation,for at least five
(5f years has speoialisedin sanitaryengineeringin aotualwork in this
State. The terms of offIce ofthe six (6) presentmembers ofthe Board
Dr. W. A. Davis, pge 4 (C-2805)



shall not be affeotedby thls Aat. and the terms of office of ihs three (3)
eltional members shall be so arrangedthat ene (1) shaL1 serve for two (2)
yearp. one (1) for four (4) yearo.and one (1) for six (6) yeua.    Attar the
sz&ratlon of the terms of,the first apnolateeoto the Saud the terms of afi
embers ah11 be for six (6) yeara* The additlonalnmkera ahall bs allowed
the asme oompeaaatloain attending -meetings of the Board, as well as travellag
expenses,as-providedby thir Ohahr.      T he State Realth Cffioe shall be a
member ex-offioioof the Board, hrt shallaot hare the right to rote. The Board,
shall elect a Chalrmrnamong the alne (9) membera of the Board,*0 shall 80111)
for a period of two (2) yeuo or wtll.hls suoesoor is eleoted."

The amendedlot was duly passed,approvedand bsoaneeffeotiveon Hay 28, 1931.
That Sessionof the Leglskfare adjournedRay 23, 1931.

                 Itwlll be notloedihat the amendedstatuteexpresslyprorlder
that the "terms of offloeof the six prereatmembers of the Board shall not be
affectedby this A&.‘” We believe it was olearlythe intentionof the Legislature
that nothingin the aasndedAot shouldaffeot tie terms of offioeof the edstimg
six membera,aad that the time fixed for the bginnlng and ending of thrir respeo-
tire terms of offloe shouldnot be ohmgod or affeoted. It ir wldent tht the
mended Aot, in park, =s Intendedto oreatethree additionalplaoea on the Ibard
of Realth,provldefor their appolatiat and fix the lengbhof their respeotivu
terms of offloe. The smendednot, like the otiglnal,does not speolfythe date v&em
the terms of office of either of the three additionalmember8 nil1 begin. Ws find
nothiag in the amendedAct to show an intentionon the part of the LeglsIaturs
that the date of the beginningor the date of the mdlng of the respectiveterms
of office of eitherof the three additionalmembers oa the Board should aolncide
with those of the first originalsix members.

                It is our opinionthat the same rule appliesto the date of the
beginningof the respeotivetenw of offiae of the three additionalmambars as
we have appliedto the original&x members,i.e., the date of their first appoint-
ment. To determinethls we must asoerbainthe date whea the first additional,mem-
bars '~lsre
          appointed.

                 Aowrding to the offioiaIreoordsof the Seoretaryof State,
GovernorR.S. Sterling,on June 12, 1931, appointedDr. J. Me Spoonts,for the tm-
year term2 Dr. Ralph A Ericsoa,for the four-yearterm; and Dr. 0. L. Fugate for
the sixqeartenn. Dr. Fugate resl@ed shortlyafter his appointmentsnd Dr. J.
M. Rowe was appointedby the Gwermor to fill his fiaoe. These appointeeswere
duly oonflrmadby the S-ate at the First CalLedSession,42nd Legislature,lQ31.
See Senate Jounral,Rage 614.
                You are, therefore,Wised ia answerto your secondquestion,
concerningthe terminationof the terms of office of the three additionalmembers
of the state Board of Health,tbpt:

A. The term of Dr- J. M. Bpoontsbegan on June 12, 1931 end expiredtwo years
thereafteron June 12, 1933. Since the law providesfor a six-yeutems there-
after, -Iheaext six~earterm for him or hls lawful suooessor,if any, expired
Dr. W. A. Dpis, Page 6 (O-2805)



on June 12, 1939. The next six-yearfennwill for him or his lawful suooc)seor,
expireon June 12, 1946.

B. The term of Dr. Ralph A. Eriosonbegan oa June 12, lQ3l aad expiredfour years
thereafter,oa June 12, 1936. Slaos the law providesfor a six-yeartennthoreafi
far, the next slx-yeu term for him, or his lawful suooessorIf any, will expire
on June 12, lQ4l.

C. The tern of'G. L. Pugate,or his maoeemor, Br. J, M. Howe, kegan on June 12,
1931 and expiredsix years thereafter, on June 12, 1937. Siaee the law provides
for a six-yearterm thereafter,the next six-yearterm for him or his lawful sue-
oessor, if any, will expireon June 12, 1943.

      Since you hare not furnishedus with the record of all the members of the
State Board of Health from its first members down to the present,as we have prc
viouslyrequested,obviouslywe oanaot answeryour inquiriesspecifioallywith
referenceto the terminationof the resp-sative  terms of office of the present
members of the Board. We believe,however,that we have answeredyour Inquiries
in such a manner that you oaa easily asoertainthis from a reference to your
raaords,or to those in the office of the Secretaryof State.

      If there have been any vaoanciea,suah as deaths,resignation,removalfor
cause,or a vacancyas otherwiseprovidedor contemplatedby law, the sueeessor
appointee,if any, to the oacanaywould hold offioe only for the unexpiredtew
of his predecessor.

      We have alreadyansweredyour third questionin this opinionby holding
that the date of the beginningof the terms of offioe of the members of the Board
of Bealthwere establishedand began from the date of the first appointment.

     We trust we have fully aueweredthe questionssulmittedin your inquiry.

                                                 Yours wry truly

                                               UlCRBWYGENEFUOFTEKAS

                                                By /s/Earold McCracken

                                                      HaroldMoCrackea
                                                            A88istaat


                                                     ~PPRC~SD
APPBOVSDFE'B7, 1941                               OPINIONCCIMMITIEE
/s/Gerald C. &wn                                      BYBWB
ATTOILFTEY
        GEWX?ALOF TEXAS                               Chairman